Citation Nr: 0522143	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  00-06 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected low back disability, currently evaluated as 
10 percent disabling.

2.  Entitlement to an effective date earlier than August 8, 
1996 for entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).  Two appeals of the veteran, which as discussed 
immediately below have separate procedural histories, have 
been merged for the sake of simplicity.

Procedural history 

The increased rating claim

In a July 1970 rating decision the RO granted the veteran's 
claim of entitlement to service connection for a low back 
disability; a 10 percent rating was assigned.
 
The veteran filed a claim for entitlement to an increased 
disability rating for his service-connected low back 
disability in September 1998.  In an October 1999 rating 
decision, the RO continued the previously assigned 10 percent 
disability rating.  The veteran appealed that decision, which 
perfected by the timely submission of his substantive appeal 
(VA Form 9) in March 2000.

The earlier effective date claim

The veteran filed a claim for entitlement to service 
connection for headaches in January 1978.  The RO denied the 
veteran's claim in a July 1978 rating decision.  The veteran 
did not file an appeal of this decision, and it became final.  
See 38 C.F.R. § 20.1103 (2004).  

The veteran unsuccessfully attempted to reopen the claim of 
entitlement to service connection for headaches a number of 
times over the years.  Eventually, in a June 1999 rating 
decision, the RO granted service connection for headaches at 
30 percent disabling, with an effective date of August 8, 
1996.  The veteran indicated his disagreement with the 
effective date assigned.  

The appeal in general

In July 2001, the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge at the VA Central 
Office (VACO) in Washington, DC.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

This case was previously before the Board November 2001 and 
March 2004.  At those times, the case was remanded for 
additional evidentiary and procedural development, including 
the issuance of a statement of the case (SOC) in regards to 
the earlier effective date claim; and the provision of a VA 
spine examination and notification of the veteran of changes 
in the criteria for rating disabilities of the spine.  After 
this development was completed, the case was returned to the 
Board.

The issue of entitlement to an effective date earlier than 
August 8, 1996 for entitlement to service connection for 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

Additional matters

The veteran has submitted numerous arguments that there was 
clear and unmistakable error (CUE) in regards to the July 
1978 rating decision that continued his service-connected low 
back disability at 10 percent disabling.  However, this issue 
has already been adjudicated by the Board in a November 2001 
decision.  
The veteran asked for reconsideration of that decision, which 
was denied in January 2002.  See 38 C.F.R. § 20.1000 (2004).  
The Board's November 2001 decision is therefore final.  See 
38 C.F.R. § 20.1100 (2004).

The Board also notes that the veteran asked for 
reconsideration of a July 1972 Board decision concerning 
unrelated issues in January 2002.  That motion was denied in 
April 2002.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
degenerative changes confirmed by X-rays and subjective 
complaints of severe pain that radiates into the right lower 
extremity; there is no objective evidence of painful motion, 
weakness or atrophy of musculature, motor, sensory or 
cerebellar deficits, abnormal neurological findings, 
radiculopathy or muscle spasm.

2.  The evidence does not show that the veteran's low back 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected low back disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for a 
service-connected low back disability, currently evaluated as 
10 percent disabling.

The veteran contends that his low back disability should be 
rated higher than its currently assigned 10 percent rating.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
issue and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2000 statement of the case (SOC), the 
April 2003 supplemental statement of the case (SSOC) and the 
November 2004 SSOC of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  An additional SSOC dated in May 2005 notified the 
veteran of the particular deficiencies in the evidence with 
respect to his claim.  The Board notes that the veteran was 
notified of statutory revisions to the schedule of ratings 
relevant to spine disabilities in the November 2004 SSOC.  

More significantly, a letter was sent to the veteran in March 
2004 which was specifically intended to address the 
requirements of the VCAA.  The letter emphasized the 
requirements needed to satisfy a claim for an increased 
rating.  Specifically, the letter stated: "To establish 
entitlement to an increased evaluation for a service-
connected disability, the evidence must show that the 
service-connected disability now more closely meets the next 
higher rating criteria (or higher)."  

Thus, the March 2004 letter, along with the March 2000 SOC 
and April 2003, November 2004 and May 2005 SSOCs, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The March 
2004 letter informed the veteran that VA was responsible for 
getting "relevant records from any Federal agency.  This may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  The March 2004 
letter also indicated that VA would assist the veteran by 
providing a medical examination or getting a medical opinion 
if necessary to make a decision on his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2004 letter stated that VA would make reasonable 
efforts to get "relevant records not held by a Federal 
agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Copies of VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), were enclosed with the letter.  
Additionally, the letter emphasized: "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2004 letter [pursuant to the 
March 2004 Board remand instructions discussed below] 
requested: "If you wish to continue your appeal on the two 
issues listed above, you may provide additional evidence to 
support your claim."  The Board believes that this request 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the March 2004 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one year period has since elapsed.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his increased rating claim, which was by rating decision 
in October 1999.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claim was initially adjudicated by 
the RO prior to the enactment of the VCAA in November 2000. 
Furnishing the veteran with VCAA notice prior to this initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004. 

The veteran was subsequently provided with VCAA notice 
through the March 2004 VCAA letter, and the claim was 
readjudciated subsequent to complete VCAA notice in the April 
2003, November 2004 and May 2005 SSOCs.  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notice.  Thus, any VCAA notice deficiency as been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  The veteran has pointed to no 
prejudice resulting from the timing of VA's notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  The claims 
folder now runs to seven volumes.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The RO has obtained the veteran's VA and 
private treatment records.  The veteran was provided VA spine 
examinations in February 1999, June 1999 and January 2003, 
the results of which will be referred to below.  The reports 
of the medical examinations reflect that the examiner 
recorded the veteran's past medical history, noted his 
current complaints, conducted physical examinations and 
rendered appropriate diagnoses and opinions.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran presented personal 
testimony at a hearing before the undersigned Veterans Law 
Judge in July 2001.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the November 2004 SSOC.  The veteran's representative 
submitted additional argument on his behalf in June 2005 
after receiving such notice.  Therefore, there is no 
prejudice to the veteran in the Board adjudicating the claim.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).    

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.)  The former schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5295 (2002).
 
Under Diagnostic Code 5295 [lumbosacral strain], effective 
prior to September 26, 2003, a 40 percent rating was 
warranted for severe lumbosacral strain; with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating was warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior 
to September 26, 2003).

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5237 [lumbosacral or cervical 
strain].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 30 percent rating is warranted fro forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.
A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).  

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees. 
See 38 C.F.R. § 4.71, Plate V (2004).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Analysis

The veteran seeks an increased disability rating for his 
service-connected low back disability, which is currently 
rated 10 percent disabling under former Diagnostic Code 5295.  
He currently complains of severe pain which causes him 
difficulty in ambulation and requires use of a back brace and 
cane.  See the veteran's July 2001 hearing testimony.  

Assignment of diagnostic code

The veteran's service-connected low back disability is 
currently rated under former Diagnostic Code 5295 
[lumbosacral strain].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The former schedular criteria

After a review of the evidence pertaining to the veteran's 
service-connected back disability, the Board believes that 
rating the veteran under former Diagnostic Code 5295, 
lumbosacral strain, is appropriate, as the veteran was 
diagnosed with such after a November 1967 accident in 
service.  Moreover, the symptoms listed under that code are 
generally analogous to the veteran's current complaints.

The Board notes that the veteran has made numerous complaints 
as to radiating pain, particularly into his right lower 
extremity, and has argued for the use of the Diagnostic Code 
5293, pertaining to intervertebral disc syndrome.  See the 
veteran's March 2000 substantive appeal.  However, the record 
is devoid of any such diagnosis.  Crucially, the VA examiner 
in January 2003 specifically noted that there was no 
significant evidence of stenosis or herniation. 

With respect to the veteran's complaints of radiating pain in 
to his right lower extremity, the medical evidence 
demonstrates that there is no objective evidence of right leg 
neurological symptomatology.  Specifically, a July 1998 
emergency room note from Sinai Hospital shows no evidence of 
motor or sensory deficits upon neurologic examination.  In 
June 1999 and January 2003, the VA examiner noted that "both 
lower legs were negative for any neurological deficiency."  
Muscle tone was good without atrophy, and electromyograph 
(EMG) studies in at that time reported normal motor and 
sensory conduction of the right lower extremity.  
The remaining medical evidence of record makes it clear that 
neurological symptomatology, to include radiculopathy, is not 
objectively demonstrated.  To be present.    

Therefore, the Board finds that a rating under former 
Diagnostic Code 5293 [intervertebral disc syndrome] is not 
warranted.  

The Board notes that the veteran has also argued for 
consideration of Diagnostic Code 5292 [limitation of motion, 
lumbar spine].  However, there is a strong indication from 
the VA examiner who has evaluated the veteran three times, 
and other VA and private clinicians, that the veteran is 
resisting range of motion testing in order to exaggerate his 
symptoms.  For instance, the VA examiner noted in January 
2003: "there is no significant objective evidence of pain, 
except voluntary resistance to range of motion study.  He 
manifested severe degree of limitation of motion, [which] 
cannot be objectively related with the nature and degree of 
radiological findings."  

The Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Veterans are expected to cooperate fully with VA 
examiners.  Here, there is clear evidence that the veteran is 
not doing so.

In light of the veteran's tendency to exaggerate his 
symptomatology and the VA examiner's inability to get 
accurate results in range of motion testing due to the 
veteran's resistance, limitation of motion codes will not be 
employed to rate the veteran.

The veteran also has evidence of mild degenerative changes, 
and has argued for the employment of Diagnostic Code 5003.  
However, Diagnostic Code 5003 [arthritis, degenerative] 
instructs to rate on limitation of motion.  For the reasons 
detailed immediately above, medical examiners are is unable 
to accurately assess the veteran's low back disability based 
on the veteran's inaccurate and misleading presentation of 
his limitation of motion.  

Therefore, the Board believes most appropriate diagnostic 
code for rating the veteran under the former schedular 
criteria is Diagnostic Code 5295.

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2004).  As explained 
above, the veteran's service-connected lumbar sprain is not 
consistent with intervertebral disc syndrome, so the current 
Formula for Rating Intervertebral Disc Syndrome, Diagnostic 
Code 5243, is not for application.
  
Thus, the veteran's service-connected low back sprain will be 
rated using the General Rating Formula for Diseases and 
Injuries of the Spine.  

Schedular rating

At the outset of its discussion, the Board again notes, as it 
did above, that its evaluation of the veteran's claim is 
hindered by what appears to be efforts on the veteran's part 
to exaggerate his symptoms. 

The veteran's tendency to exaggerate symptomatology does not 
end with physical problems.  J.W.K., Ph.D., noted in a June 
1999 VA psychological consultation that the veteran's tests 
scores "resulted in a markedly, pathologically skewed 
clinical profile, which cannot be interpreted with 
confidence."  She indicated that this was likely a result of 
"over-reporting of pathology . . . . [The veteran's] 
endorsement of multiple physical symptoms . . . . are indeed 
reflective of his current state, but not to the extreme 
indicated by the height of the profile."  

The Board wishes to make it clear that it cannot say whether 
the veteran's exaggeration of his symptoms is due to mental 
illness or to a deliberate effort to deceive; however, for 
the purposes of this decision that distinction is irrelevant.

(i.)  The former schedular criteria

The veteran's service-connected disability is currently rated 
as 10 percent disabling. As discussed in the law and 
regulations section above, under the former version of 
Diagnostic Code 5295, to warrant a 20 percent disability 
rating on the basis of lumbosacral strain, the evidence must 
show muscle spasm of extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.

In this case, the VA examiner specifically found in February 
1999, June 1999 and January 2003 that the veteran had no 
objective evidence of muscle spasm in the back.  The Board 
has taken into consideration a statement dated in May 1999 
from J.E., D.C., which stated the fact that the veteran's 
vertebra did not move when performed to the right was an 
"indicator" of severe muscle spasm.  However, muscle spasm 
was not objectively demonstrated at that time and, 
significantly, has not once been demonstrated during the 
veteran's three VA examinations. 

As for unilateral loss of lateral spine motion from the 
standing position, there is no indication of such from the 
objective medical evidence.  The most recent X-rays taken at 
the January 2003 VA examination indicate that the veteran's 
alignment of the spine was fair, with "very minimal 
scoliosis".  These objective findings do not correlate to a 
unilateral loss of lateral spine motion from the standing 
position. 

With respect to the veteran's complaints of pain, the 10 
percent  disability rating which is currently assigned 
specifically contemplates characteristic pain on motion.  

Although as discussed above the evidence does not approximate 
the level of severity contemplated for a 20 percent rating, 
the Board has also considered the veteran's symptomatology in 
regard to the criteria for a 40 percent rating.  However, 
none of the characteristics which would allow for the 
assignment of a 40 percent rating under Diagnostic Code 5295, 
including a positive Goldwaithe's sign and marked limitation 
of forward bending from a standing position, are present.  
The veteran has been noted to walk with a forward list of his 
trunk, but there is no objective finding of a whole listing 
of the spine to the opposite side.  Nor is there any 
indication of abnormal mobility on forced motion.  As 
discussed above, there is no loss of lateral motion; 
additionally, marked limitation of forward bending is not 
supported by the record.  

J.E., D.C. did state in November 2001 that there were 
osteoarthritic changes at L4/L5 as a result of  X-ray 
studies.  However, the most recent X-rays and CT of the 
lumbar spine completed in January 2003 were negative for 
deformity, osteolytic or osteoblastic change.  In any event, 
there is no indication from the record of any loss of lateral 
motion with osteo-arthritic changes.

In short, the veteran's symptoms do not allow for an 
increased rating under former Diagnostic Code 5295.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 20 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

As for forward flexion of the thoracolumbar spine, as noted 
above the VA examiner has indicated numerous times that the 
veteran is resisting range of motion testing.  In any event, 
the objective evidence of record does not support a finding 
that loss of flexion is in the 30-60 degree range or that the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees

Already discussed above, the record indicates that the 
veteran has no objective proof of muscle spasm, much less 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  It is true that 
"very minimal scoliosis" was evidenced at the time of the 
June 1999 and January 2003 VA examinations, and such was 
confirmed by the November 2001 X-ray report by J.E., D.C.  
There is no evidence, however, that such is related to the 
veteran's service-connected low back disability.  According 
to the criteria, the presence or absence of scoliosis is 
irrelevant if not due to muscle spasm or severe guarding 
severe enough to result in such.  With no objective proof of 
muscle spasm over the years and no indication of severe 
guarding, the veteran does not meet the criteria for a 20 
percent rating by simply having scoliosis.  

Additionally, as there is no objective evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
of ankylosis of the thoracolumbar spine, the veteran's 
service-connected low back disability does not warrant a 40, 
50, or 100 percent rating under the General Rating Formula 
for Diseases and Injuries of the spine. 

Based on the record, the Board finds that the veteran is not 
entitled to an increased disability rating under the new 
criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2004).  See DeLuca, supra.  

The veteran has complained of severe low back pain.  As has 
been discussed above, pain is already accounted for in the 
veteran's currently assigned  
10 percent disability rating.   The veteran, however, appears 
to contend that he experiences pain far beyond the norm.  The 
Board has already had occasion to find that, it appears that 
the veteran is exaggerating his symptoms.  The VA examiner 
specifically noted in January 2003 that "there is no 
significant objective evidence of pain, except voluntary 
resistance to range of motion study."  This finding is 
confirmed by the other private and VA clinicians, as detailed 
above.  The Board will not belabor the point.  

Nor is there support in the objective medical evidence for an 
increased rating based on evidence of functional loss, 
despite arguments made by the veteran.  See the veteran's 
November 2004 statement.  The January 2003 examiner initially 
noted functional loss due to subjective complaints of pain; 
however, he later dismissed this subjective symptomatology 
based on the lack of objective findings. The examiner then 
stated that he was "not able to report any additional 
functional loss," and indicated the veteran was completely 
capable of working in light of his back disability.

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the March 2000 SOC and the April 2003 SSOC the RO included 
recitation of the regulation for an extraschedular rating.  
The Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2004) in connection with the issue on 
appeal.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, 
objective demonstration of symptoms which are out of the 
ordinary, or any other factor which could be characterized as 
exceptional or unusual regarding the veteran's low back 
disability.  The VA examiner did not indicate that the 
veteran's low back disability is in any way out of the 
ordinary clinically during the February 1999, June 1999, or 
January 2003 VA examinations.  There is no evidence of 
frequent hospitalization for the back disability.  

With respect to interference with employment, the veteran has 
made numerous statements that his service-connected low back 
disability prevents him from working.  For instance, he 
stated in November 2004 that he was unable to perform duties 
as a painter because of his back problems.  However, the VA 
examiner specifically indicated in January 2003 that "so far 
as the service-connected lower back disability is concerned, 
the impact on the veteran's ability to work is nil."  

The Board notes that the veteran is in receipt of total 
disability due to individual unemployability based on 
service-connected disabilities (TDIU).  However, the grant of 
such benefits considered additional disability besides the 
low back, specifically PTSD at 50 percent disabling, 
headaches, hearing loss and tinnitus.  

There is no indication in the medical evidence that the 
veteran's service-connected low back disability markedly 
interferes with his ability to work.  The Board has 
considered the veteran's statements, and finds them to be 
self-serving and far outweighed by the evidence against his 
claim on this point.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's low back disability.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected low back disability, currently evaluated as 
10 percent disabling.  Despite arguments by the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.

Additional comment

In numerous communications, the veteran has made varied and 
vitriolic assertions concerning alleged tampering with 
documents, discrimination and various other purported abuses 
by VA.  He has not provided a scintilla of evidence to 
support his assertions.  The record demonstrates that the 
veteran has been granted service connection for no less than 
nine (9) disabilities and that he has also been granted a 
total disability rating based on individual unemployability.  
This is hardly indicative of ill treatment by VA.  The 
veteran's various accusations are meritless.  

ORDER

Entitlement to an increased disability rating for a low back 
disability is denied.


REMAND

2.  Entitlement to an effective date earlier than August 8, 
1996 for entitlement to service connection for headaches.

In March 2004, the Board remanded the claim for an earlier 
effective date for service connection for headaches because 
it was intertwined with another issue that had not yet been 
adjudicated by the RO, whether there was CUE in a July 1978 
rating decision that denied entitlement to service connection 
for headaches.  The Board noted that "the outcome of the 
veteran's newly-raised claim alleging clear and unmistakable 
error could impact the relative merits of the appealed claim 
seeking an earlier effective date."  The RO was instructed 
to "adjudicate any remaining issues."  

To date, the CUE claim has not yet been adjudicated.  Until 
this is accomplished, Board action on the issue of 
entitlement to an earlier effective date for service 
connection for headaches is deferred.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation]. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  In this case, although the Board regrets 
delaying a claim that has been in appellate status for years, 
another remand is necessary to ensure proper compliance with 
the Board's March 2004 remand instructions.

Accordingly, this case is REMANDED to VBA for the following 
action:

VBA should review the record and 
adjudicate the veteran's claim of CUE 
in the July 1978 rating decision 
denying entitlement to service 
connection for headaches.  After this 
has been completed, VBA should again 
review the record and readjudicate the 
veteran's claim of entitlement to an 
earlier effective date for headaches.  
If the benefit sought on appeal 
remains denied, VBA should provide the 
veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board 
for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	(CONTINUED ON NEXT PAGE)





In this connection, the Board is aware that the veteran has 
complained bitterly concerning the amount of time that it has 
taken to process his claim.  Although not absolving the RO 
from some responsibility in this matter, the Board notes that 
the veteran has submitted numerous communications to VA which 
are essentially duplicative and the processing of which 
serves only to delay resolution of his claim.     
He is advised that although it is his right to submit 
anything he wants to VA, if he wishes to expedite the appeals 
process he should limit his communications only to what is 
necessary to advance his claim.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


